Name: Commission Regulation (EEC) No 3754/86, of 9 December 1986, revoking Regulation (EEC) No 3419/86 concerning the stopping of fishing for hake by vessels flying the flag of Germany
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 348/40 Official Journal of the European Communities 10. 12. 86 COMMISSION REGULATION (EEC) No 3754/86 1 of 9 December 1986 revoking Regulation (EEC) No 3419/86 concerning the stopping of fishing for hake by vessels flying the flag of Germany (EC zone) by vessels flying the flag of Germany or regis ­ tered in Germany should therefore be permitted ; that consequently it is necessary to revoke Regulation (EEC) No 3419/86, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the . European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as last amended by Regulation (EEC) No 3723/85 (2), and in particular Article 10 (3) thereof, Whereas Commission Regulation (EEC) No 3419/86 (3) stopped fishing for hake in ICES division II a (EC zone), IV (EC zone) by vessels flying the flag of Germany or registered in Germany as from 7 November 1986 ; Whereas a Member State has corrected the catch figures which it provided to the Commission and the' corrected figures show the quota has not in fact been exhausted ; that fishing for hake in ICES division II a (EC zone), IV HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3419/86 is hereby revoked. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 1986. For the Commission Antonio CARDOSO E CUNHA ' Member of the Commission (') OJ No L 220, 29. 7. 1982, p. 1 . O OJ No L 361 , 31 . 12. 1985, p. 42. (3) OJ No L 313, 8 . 11 . 1986,. p. 9.